Citation Nr: 1416175	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-00 535	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a cervical spine strain.

2.  Entitlement to an initial rating in excess of 10 percent for a left groin strain.

3.  Entitlement to an initial compensable rating for sinusitis.

4.  Entitlement to an initial compensable rating for migraine headaches.  

5.  Entitlement to an initial compensable rating for hypertension. 


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to September 2008.  

The present matters come to the Board of Veterans' Appeals  (Board) following a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic record.  

(The claims of entitlement to higher ratings for a cervical spine disorder, a left groin strain, sinusitis, and migraine headaches are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 100 or more, or systolic pressure predominantly 160 or more; and while the Veteran has been on continuous medication to treat his blood pressure, he is not shown to have a history of diastolic blood pressure of predominantly 100 triggering the need for such medication.



CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision on the claim on appeal for hypertension has been accomplished.  Through a June 2008 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim for service connection for hypertension.  The June 2008 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the June 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

As is the case here, once a Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a) , 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1) , 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board additionally notes that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for an initial compensable rating for hypertension.  The Veteran's service treatment records have been obtained and associated with the claims file, as have identified VA treatment records.  The Veteran has not indicated that he receives treatment for his hypertension through any private facility.  In July 2008, the Veteran was provided a VA general examination in connection with his claim, the report of which is of record.  The examination report contains sufficient evidence by which to evaluate the Veteran's claim in the context of the rating criteria. 

The Board is also cognizant that additional evidence has been submitted since the most recent VA examination of July 2008.  Here, although evidence submitted between the date of the RO's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182   (2007); 38 U.S.C. § 5103A(d)(2).  In this case, the Veteran has not submitted any additional evidence demonstrating a change in his condition other than his arguments that his hypertension warrants a 10 percent evaluation.  At the same time, he has indicated in his September 2013 hearing testimony that his blood pressure readings have not significantly changed since he was granted service connection.  Transcript at page 4.  The requirement that the Secretary provide a thorough and contemporaneous examination is tied to those situations where the record does not adequately reveal the current state of a claimant's disability.  See Caluza v. Brown, 7 Vet. App. 498, 505. 

Otherwise, the record does not reflect that the Veteran has asserted that there was a deficiency with the May 2008 VA medical examination or that he submitted or identified additional lay or medical evidence that raised the question of whether the medical evidence of record was sufficient to arrive at a decision on his claim.  See 38 U.S.C. § 5103A(d)(2)(C).  Therefore, the Board cannot conclude that its duty to assist in this instance requires an additional medical examination.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence. 

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein. The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his April 2012 video conference hearing.  All general due process considerations have been met by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).

II.  Analysis

The Veteran contends that his hypertension warrants a compensable evaluation.  Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2013). 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected hypertension has been evaluated under Diagnostic Code 7101 for "hypertensive vascular disease (hypertension and isolated systolic hypertension)."  That diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A review of the evidence does not reflect that his blood pressures readings have ever entailed his diastolic blood pressure predominantly being 100 or more or his systolic blood pressure predominantly 160 or more.  At the July 2008 VA general examination his blood pressure readings were 123/78 left upper extremity, 135/87 right upper extremity and 127/78 on second reading of the left upper extremity.  The readings documented in routine treatment records from 2008 through 2010 document blood pressure readings with systolics generally in the 120's-130's, but with some in the higher ranges of the 140's-150's and lower ranges in the teens.  The diastolic ranges generally were in the 70's-80's with the higher ranges in the upper 80's, a highest reading in the 90's and the lower ranges in the 60's.  

The highest diastolic reading is shown in a July 2008 emergency department nursing note documenting a reading of 137/95.  Subsequent records show lower readings, including a reading of 114/80 recorded in January 2009, and 121/76 in February 2009.  Primary care notes from March 2009 and April 2009 described the Veteran's ambulatory blood pressure checks to generally show systolic readings in the 130-136 range and diastolic readings in the 80-85 range.  Physical examination revealed his blood pressure to be 127/82 in March 2009 and 130/75 in April 2009.  Other records from April 2009 around the time he underwent nasal surgery showed his blood pressure readings to be 143/77, 123/66, 121/80 and 141/87.

Some of the higher blood pressure readings are from around the time he underwent surgery for bilateral inguinal hernias in August 2009.  Pre-surgery in July 2009, his readings were 141/87 and 134/84.  A high reading of 152/89 is documented in an August 2009 post surgery note when the Veteran was in pain and had complaints of swelling.  Other readings from around that time showed his blood pressure to be 138/78 following the surgery in August 2008, and 112/75 in September 2009.  

Again, at no time do the records diastolic blood pressure predominantly being 100 or more or his systolic blood pressure predominantly 160 or more.  Thus, a compensable rating on the basis of such elevations in his systolic or diastolic blood pressure readings is not warranted.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101.  

The aforementioned treatment records and the July 2008 VA examination document that he has been regularly taking medication in the form of Propranolol to treat his hypertension, and has done so since service.  The Veteran has testified that he was first placed on this medication in 2005 while still on active duty.  Because of this, the Board must delve back to the time when he was first placed on this medication to determine whether his diastolic readings were ever predominantly 100 or more before it was controlled with medication.  

In pertinent part, the service treatment records show that he was placed on Propranolol in December 2006 after a pre-deployment physical revealed his blood pressure to be 141/87 with no history of being diagnosed with hypertension in the past medical history although he did have migraines.  He was prescribed Propranolol for dual treatment of migraines and hypertension.  The assessment was essential hypertension with review of charts showing repeated elevated blood pressures.  Subsequently, a December 2006 report of medical care, problem list included essential hypertension with active medication of Propranolol last filled in December 2006, with history of repeated elevated blood pressures and started on antihypertensive medications a week earlier.  His blood pressure was improved and he was tolerating the medication.  His blood pressure was 130/81.  The assessment continued to be essential hypertension, now controlled on Propranolol.  Plans were made to continue treatment with this medication and he continued with such treatment up through his retirement from service in February 2008. 

Prior blood pressure readings from shortly before his December 2006 diagnosis of hypertension and prescription of Propranolol included readings of 138/88 in May 2006, 121/83, 125/78 in August 2006 and 112/76, 139/86 in October 2006.  Other elevated readings from a year prior to being placed on the Propranolol include record showing 130/87 in March 2005, 122/87 in May 2005, and 152/86 in August 2005.  Earlier records show some instances of elevated blood pressure, including readings as high as 155/92 in November 2001 and 132/92 in May 2002.  

The Veteran's September 2013 hearing testimony described his current blood pressure readings still ranging from the high 120's to 130's systolic readings since being placed on Propranolol in 2005.  He did not know the diastolic ranges as he indicated the systolic ranges were what drew the doctor's attention.  He indicated that his medication regimen remained unchanged over the years and he denied any side effects from the treatment with Propranolol.  

While there is no dispute that the Veteran is on continuous medication for hypertension, the evidence does not show that prior to placement on Propranolol his diastolic blood pressure readings were at primarily 100 or above.  While elevated, the diastolic readings were in the upper 80's and low 90's, and not at 100 or above.  Thus, the criteria for a compensable rating for the Veteran's service-connected hypertension is not warranted.  38 C.F.R. § 4.104 , Diagnostic Code 7101. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hypertension has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms and signs of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16   (2008).

For the foregoing reasons, the Board finds that the claim for a compensable rating for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial compensable rating for hypertension is denied.


REMAND

Regarding the remaining issues of entitlement to higher ratings for migraines, sinusitis, cervical spine strain, and left groin strain, further evidentiary development is necessary.  

Regarding the claims of entitlement to higher ratings for migraines and sinusitis, the Board finds that given his contentions at the September 2013 hearing regarding the severity of his symptoms, and given the passage of time since he was last examined in July 2008, the Veteran should be reexamined.

Regarding the issues of entitlement to an increased rating for the cervical spine strain and for his left groin strain, he has alluded to continued treatment for these disorders.  He testified in September 2013 that he continues with chiropractic treatment and physical therapy for the cervical spine strain.  He also testified that he recently was seen at VA for his groin disorder about 2 months earlier and was planning to have additional evaluation to determine the cause of additional pain he was experiencing in his groin area.  While he did not submit additional records as originally suggested at the September 2013 hearing, he should again be given an opportunity to do so.  Regarding the reported recent VA treatment for his groin disability, VA has a duty to obtain such records that are in its constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).

Given the need to obtain additional records, and the length of time that has passed since he was last examined for his cervical spine and left groin disorders the Board further finds that he should again be examined to ascertain the current severity of these disorders.  As the Veteran has reported the primary effect of the left groin strain is limited motion of the left leg and thigh, the examiner should focus on this aspect of the disability, but should also discuss any other manifestations of the groin strain found to be present.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left groin strain, sinusitis, headaches, or cervical spine strain, particularly any VA treatment to address groin pain referenced by him as taking place approximately 2 months prior to his September 2013 hearing, and any physical therapy or chiropractic treatment records for his cervical spine as described at this same hearing.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the current severity of his service-connected cervical spine disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  The examiner should address the current severity of impairment related to the Veteran's cervical spine strain, to include all orthopedic and neurological impairment present.  The examiner should conduct all indicated tests and studies, to include range-of-motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine.  In addition, if possible, the examiner should state whether the cervical spine disorder meets the criteria for intervertebral disc syndrome and if so, has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Further, the examiner should also discuss the nature and severity of any neurological impairment such as radiculopathy or neuropathy resulting from the cervical spine disorder.  In doing so, the examiner must identify the specific neurological tests conducted in making this determination.  The examiner should report whether the service-connected spinal disability results in neuritis, neuralgia, or partial or complete paralysis of any nerve that has been shown to be affected by the cervical spine disability.  Any additional complications besides the neurological complications should be noted and the frequency and severity of such problems should be addressed in conjunction with the appropriate criteria. 

Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.  

3.  Following completion of the above development in paragraph 1, the Veteran should be afforded a VA examination to determine the current severity of his service-connected sinusitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies, including x-rays, should be performed.  The examiner should detail the symptomatology associated with the service-connected sinusitis, including the frequency and severity of incapacitating episodes, or episodes of headaches, pain, and purulent discharge or crusting.  The examiner should specifically note the frequency and duration of episodes requiring antibiotic treatment.  The examiner's findings should include a detailed review of the Veteran's relevant treatment records.  All pertinent symptomatology and findings should be reported in detail.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4.  Following completion of the above development in paragraph 1, the Veteran should be scheduled for a VA neurological examination, by an appropriate specialist, to determine the nature and severity of his migraine headache disability.  The claims folder must be made available to the examiner prior to the examination.  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  The examiner should comment as to whether the veteran's symptoms result in characteristic prostrating attacks averaging one in 2 months over the past several months.  The examiner should also comment whether his symptoms result in characteristic prostrating attacks on an average of once a month over the past several months.  Finally, the examiner should also comment as to whether his symptoms result in very frequent, completely prostrating and prolonged attacks.  Additionally, the examiner should also review pertinent aspects of the veteran's medical and employment history, and comment on the effects of the service-connected headache disability upon the Veteran's ordinary activity and on how it impairs him functionally, particularly with respect to employment. 

5.  Following completion of the above development in paragraph 1, the Veteran should be scheduled for a VA examination, by an appropriate specialist, to determine the nature and severity of his left groin disability.  The claims folder must be made available to the examiner prior to the examination.  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  The examiner should address the severity of the veteran's left groin strain by recording the ranges of motion in the left hip and thigh, on extension, flexion, abduction, adduction and rotation observed on clinical evaluation and should assess whether the strain of the left groin results in any disability, to include limitation of motion, and if so the extent of such limitation.  In addition, the examiner should determine whether the veteran's left groin strain is manifested by weakened movement, excess fatigability, or incoordination.  These functional losses should be equated to additional loss of motion (beyond what is shown clinically).  Any other findings besides the effects of the left groin strain on his range of motion/function of the left leg and thigh should also be addressed.  The examiner should provide reasons and bases based on medical judgment and facts for the opinion.  

6.  After completing the development requested above, readjudicate the claim for higher initial ratings for the service-connected cervical spine strain, migraine headaches, left groin strain, and sinusitis.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


